Citation Nr: 0629385	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  01-03 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
gastroesophageal reflux disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from February 1985 to 
February 1997. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which granted service connection for 
gastroesophageal reflux disease, and assigned a 
noncompensable rating.  During the course of the appeal, in a 
March 2003 rating decision, the RO assigned a 10 percent 
rating.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in August 2006.  

Although the issue of an increased rating from 40 percent for 
left deep vein thrombosis had been in appellate status, the 
veteran withdrew this issue at his August 2006 hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the veteran's August 2006 hearing, she testified that she 
received treatment at the VA hospital in Decatur, Georgia, 
and had last received treatment in January 2006 (page 3).  
VA's statutory duty to assist a claimant in developing facts 
pertinent to his claim encompasses searching records in its 
possession.  Jolley v. Derwinski, 1 Vet.App. 37, 40 (1990).  
As the last VA treatment records in the claims folder are 
from March 2001, the veteran's claim must be remanded to 
obtain all VA treatment records for the period after March 
2001.  



The veteran claims that her gastroesophageal reflux disease 
has increased in severity since her December 2002 VA 
examination.  The duty to assist includes conducting a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet.App. 121 (1991).  Accordingly, the 
veteran's claim should be remanded for a VA examination that 
determines the nature and severity of her service-connected 
gastroesophageal reflux disease.  

The Board notes that the veteran has not yet been mailed a 
letter that informs her of the information and evidence 
necessary to prove her claim for a higher initial rating for 
her gastroesophageal reflux disease pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA).  Although a VCAA letter 
was mailed to the veteran in December 2003, this letter was 
in reference to the veteran's claim for an increased rating 
for her left knee, as well as for service connection for 
tinnitus.  Another VCAA letter was mailed to the veteran in 
February 2006, but this letter was in reference to an earlier 
effective date claim.  The letter that was sent to the 
veteran in March 2006 that notified her of the 
Dingess/Hartmanv. Nicholson 19 Vet. App. 473 (2006) decision 
did not mention the issue on appeal, i.e., the 
gastroesophageal reflux disease claim.  Thus, the veteran 
should be mailed a VCAA letter that tells her of the 
information and evidence needed to prove her claim for a 
higher initial rating than 10 percent for gastroesophageal 
reflux disease.  Accordingly, her claim must be remanded so 
that she can be provided notice as required under 38 C.F.R. 
§ 3.159(b) in written format.  

The Board notes that at the veteran's hearing, she submitted 
emergency treatment records from Gwinnett Hospital System 
from December 1997.  Although the veteran waived initial RO 
consideration of these records, in light of the need to 
remand the veteran's claim for the aforementioned reasons, 
the records that the veteran submitted in December 1997 
should be reviewed when her claim is readjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA Medical 
Center treatment records from Decatur, 
Georgia.  

2.  The appellant should be sent a letter, 
which provides the notices required under 
the relevant portions of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.159.  The appellant 
must be notified of any information and 
medical or lay evidence that is necessary 
to substantiate the claim of a higher 
initial rating than 10 percent for 
gastroesophageal reflux disease.  
Furthermore, the appellant should be 
notified of which information and 
evidence, if any, the claimant is 
required to provide to VA, and which 
information and evidence, VA is required 
to provide.  The appellant should also be 
requested to provide any evidence in her 
possession that pertains to her claim.  

3.  The RO should schedule the veteran 
for a VA examination.  It is imperative 
that the veteran's claims folder be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should then conduct a thorough 
examination.  All appropriate special 
studies or tests are to be accomplished.  
A complete rationale for any opinion 
expressed must be provided.  The 
examiner's report must include answers to 
the following questions:

a.  Does the veteran have symptoms 
of dysphagia?

b.  Does the veteran have symptoms 
of pyrosis?

c.  Does the veteran have symptoms 
of regurgitation?

d.  Does the veteran have substernal 
or arm or shoulder pain?

e.  Does the veteran have symptoms 
of any other type of pain?

f.  Does the veteran have symptoms 
of vomiting?

g.  Does the veteran have symptoms 
of material weight loss and 
hematemesis?

h.  Does the veteran have melena 
with moderate anemia?

i.  Does the veteran have any other 
symptom combinations productive of 
severe impairment of health?

j.  Please describe the severity of 
the veteran's impairment of health 
from his gastroesophageal reflux 
disease.  

4.  After the aforementioned directives 
have been completed, the appellant's 
claim of entitlement to a higher initial 
rating from 10 percent for 
gastroesophageal reflux disease should be 
readjudicated.  In readjudicating the 
veteran's claim, the emergency treatment 
records that the veteran submitted at her 
hearing from Gwinnett Hospital from 
December 1997 should be reviewed.  In the 
event that the claim is not resolved to 
the satisfaction of the appellant, she 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



